                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

In Re:
                                                       Case No. 19-40267-jpg
California Palms, LLC,
                                                       Chapter 11
         Debtor.
                                                       Judge John P. Gustafson
____________________________/

                           MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to Rule 2090-1(b) of the Local Rules of the United States Bankruptcy Court

for the Northern District of Ohio, the undersigned moves for the entry of an order admitting

applicant Ronald A. Spinner ("Applicant") pro hac vice to the bar of this Court for the

purpose of representing Pender Capital Asset Based Lending Fund I, LP in this matter. In

support of this motion, the undersigned submits the following information:

          1.       Applicant is a Principal at Miller Canfield Paddock & Stone, PLC, which is

 located at 150 West Jefferson Avenue, Suite 2500, Detroit, MI 48226.

          2.       Applicant is admitted and in good standing with the bar of the State of

 Michigan, and admitted to practice before the Eastern and Western Districts of Michigan

 and the Sixth Circuit Court of Appeals. Applicant has never been suspended, disbarred, or

 otherwise disciplined in any jurisdiction.

          3.       Applicant submits to the disciplinary jurisdiction of this Court for any

  alleged misconduct that occurs in the course of this action.


         WHEREFORE, Applicant attests under penalty of perjury to the truth and

accuracy of the foregoing facts, and respectfully requests that this motion be granted and




33153651.1\DEPT-BKPY



 19-40267-jpg          Doc 5   FILED 03/05/19      ENTERED 03/05/19 11:34:19            Page 1 of 5
that Applicant be admitted pro hac vice to the bar of this Court and be allowed to appear

in this matter.

                                Respectfully submitted,

                                MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.


                                By:    /s/ Ronald A. Spinner
                                       Ronald A. Spinner - P73198
                                       150 W. Jefferson Ave., Suite 2500
                                       Detroit, MI 48226
                                       (313) 496-7829
                                       (313) 496-8452 (Fax)
                                       Email: spinner@millercanfield.com

Dated: March 5, 2019




33153651.1\DEPT-BKPY



 19-40267-jpg          Doc 5   FILED 03/05/19    ENTERED 03/05/19 11:34:19          Page 2 of 5
                                  CERTIFICATE OF SERVICE

      I hereby certify that on March 5, 2019, a true and correct copy of the foregoing Motion
for Admission Pro Hac Vice was served upon the following in the manner indicated:

Via the Court’s Electronic Case Filing System:

       Sebastian Rucci SebRucci@gmail.com
       United States Trustee (Registered address)@usdoj.gov
       Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
       Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov



                                      By: /s/ Ronald A. Spinner




33153651.1\DEPT-BKPY



 19-40267-jpg          Doc 5   FILED 03/05/19    ENTERED 03/05/19 11:34:19        Page 3 of 5
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

In Re:
                                                      Case No. 19-40267-jpg
California Palms, LLC,
                                                      Chapter 11
         Debtor.
                                                      Judge John P. Gustafson
____________________________/

                         ORDER GRANTING MOTION FOR ADMISSION
                           PRO HAC VICE OF RONALD A. SPINNER


      Upon the Motion for Admission Pro Hac Vice of Ronald A. Spinner, it is

hereby ORDERED that:

      1. The Motion is granted in its entirety.

      2. Ronald A. Spinner is hereby admitted pro hac vice to appear before this Court in the

           above-captioned chapter 11 case.


                                                ###




33153651.1\DEPT-BKPY



 19-40267-jpg          Doc 5   FILED 03/05/19     ENTERED 03/05/19 11:34:19       Page 4 of 5
SUBMITTED BY:

By: /s/ Ronald A. Spinner
Ronald A. Spinner, Esq. (P71149)
150 West Jefferson, Suite 2500
Detroit, MI 48226
Phone: (313) 496-7591
Fax: (313) 496-8452
swansonm@millercanfield.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2019, a true and correct copy of the foregoing Order
Granting Motion for Admission Pro Hac Vice was served upon the following in the manner
indicated:

Via the Court’s Electronic Case Filing System:

       Sebastian Rucci SebRucci@gmail.com
       United States Trustee (Registered address)@usdoj.gov
       Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
       Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov



                                      By: /s/ Ronald A. Spinner




33153651.1\DEPT-BKPY



 19-40267-jpg          Doc 5   FILED 03/05/19    ENTERED 03/05/19 11:34:19          Page 5 of 5
